      Case 2:07-cv-02513-GMS Document 2378 Filed 03/07/19 Page 1 of 3



1    WILLIAM G. MONTGOMERY
     MARICOPA COUNTY ATTORNEY
2
     By:    JOSEPH I. VIGIL (018677)
3           JOSEPH J. BRANCO (031474)
            BRIAN PALMER (023394)
4           Deputy County Attorneys
            vigilj@mcao.maricopa.gov
5           brancoj@mcao.maricopa.gov
            palmeb02@mcao.maricopa.gov
6
     CIVIL SERVICES DIVISION
7    Security Center Building
     222 North Central Avenue, Suite 1100
8    Phoenix, Arizona 85004
     Telephone (602) 506-8541
9    Facsimile (602) 506-8567
10   ca-civilmailbox@mcao.maricopa.gov
     MCAO Firm No. 00032000
11
     Attorneys for Defendant Paul Penzone
12
                             UNITED STATES DISTRICT COURT
13

14                                  DISTRICT OF ARIZONA
15   Manuel De Jesus Ortega Melendres, on behalf         No. CV-07-2513-PHX-GMS
     of himself and all others similarly situated;
16   et. al.,
                                                         STIPULATION TO EXTEND
17                                                       TIME TO FILE SHERIFF
                      Plaintiffs,                        PENZONE’S REPLY IN
18                                                       SUPPORT OF MOTION TO
     and                                                 MODIFY PARAGRAPH 70 PLAN
19
     United States of America,
20
                      Plaintiff-Intervenor,
21
     v.
22
     Paul Penzone, in his official capacity as
23   Sheriff of Maricopa County, Arizona, et. al.,
24                    Defendants.
25

26
            Defendant Paul Penzone submits this Motion and Stipulation to extend the deadline
27
     for him to submit his Reply in Support of his Motion to Modify Paragraph 70 Plan until
28


                                                     1
      Case 2:07-cv-02513-GMS Document 2378 Filed 03/07/19 Page 2 of 3



1    March 22, 2019. See Docket 2369. Counsel consulted with the Plaintiffs and Plaintiff-
2    Intervenors and they do not object to this short continuance.          Sheriff Penzone has
3
     requested this short extension of time to continue his evaluation of the issues and
4
     proposals raised by the Plaintiffs in their response.    As such, Sheriff Penzone requests
5

6    that the Court grant this request and stipulation to extend the time to submit his Reply
7    until March 22, 2019.
8
           RESPECTFULLY SUBMITTED this 7th day of March, 2019.
9
                                              WILLIAM G. MONTGOMERY
10                                            MARICOPA COUNTY ATTORNEY
11                                            BY: /s/ Joseph I. Vigil
                                                  JOSEPH I. VIGIL, ESQ.
12                                                JOSEPH J. BRANCO, ESQ.
                                                  BRIAN PALMER, ESQ.
13                                                Attorneys for Defendant Paul Penzone
14
                                              BY: /s/ Maureen Johnston
15                                                 Paul Killebrew (LA Bar No. 32176)
                                                   Special Counsel
16                                                 Cynthia Coe (DC Bar No. 438792)
                                                   Matthew J. Donnelly (IL Bar No.
17                                                 6281308)
                                                   Maureen Johnston (WA Bar No. 50037)
18
                                                      Trial Attorneys
19                                                    U.S. Department of Justice
                                                      Civil Rights Division
20                                                    Special Litigation Section
                                                      601 D St. NW
21                                                    Washington, D.C. 20004
                                                      Tel. (202) 353-1121
22                                                    Maureen.johnston@usdoj.gov
                                                      Attorneys for the United States
23

24   ///

25
     ///
26

27
     ///
28


                                                  2
      Case 2:07-cv-02513-GMS Document 2378 Filed 03/07/19 Page 3 of 3



1                                                                BY: /s/ Molly Brizgys
                                                                      Kathleen E. Brody
2                                                                     Molly Brizgys
                                                                      ACLU Foundation of Arizona
3
                                                                          Julia Gomez (Pro Hac Vice)
4                                                                         Mexican American Legal Defense and
                                                                          Educational Fund
5
                                                                          Cecilia D. Wang (Pro Hac Vice)
6                                                                         Andre I. Segura (Pro Hac Vice)
                                                                          ACLU Foundation
7                                                                         Immigrants’ Rights Project

8                                                                         Anne Lai (Pro Hac Vice)

9                                                                         Stanley Young (Pro Hac Vice)
                                                                          Covington & Burling, LLP
10
                                                                          James B. Chanin (Pro Hac Vice)
11
                                                                          Attorneys for Plaintiffs
12

13

14                                              CERTIFICATE OF SERVICE
15          I hereby certify that on March 7, 2019, I caused the foregoing document to be
16   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
     served on counsel of record via the Court’s CM/ECF system.
17

18   /s/J. Barksdale
     S:\CIVIL\CIV\Matters\CJ\2007\Melendres CJ07-0269\Pleadings\Word\Stip re Reply M to Modify Rule 70 Plan 030619.docx
19

20

21

22

23

24

25

26

27

28


                                                                      3
